DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61-75, 77 and 80-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 61, 82 recite the limitation "the first and second procedure rooms".  There is insufficient antecedent basis for this limitation in the claim.  Claims 62-75, 77, 80-81 are rejected for the same reasons because they depend on claim 61.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 61, 69-71, 80 and 82 are rejected under pre-AIA  35 U.S.C. 102 (anticipated) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gille et al (Pub. No.: US 2007/0232933)
Regarding claim 61, Gille et al disclose processing unit (which behaves and relied on as the server, emphasis added) and additionally it is well known in the art that a server is also inherently included within such processing unit (emphasis added) and the server (processing unit) includes:
a first input (communications cabling supporting remote positioning/operation of the peripheral components) to receive intravascular imaging data [see abstract, 0023-0024, 0026-0027, 0029]; 
a second input (communications cabling supporting remote positioning/operation of the peripheral components; see 0023-0024, 0026-0027, 0029) to receive intravascular data (flow, pressure) [see 0039];
a third input (communications cabling supporting remote positioning/operation of the peripheral components) to receive patient data (from patient interface module (PIM) 114) [see abstract, 0021, 0023-0024, 0026-0027, 0029];
one or more electronic memory storage devices to store the intravascular imaging data, intravascular data and patient data [see 0020-0021, 0023-0024, 0032] by disclosing the image data is also stored on both local and networked data storage devices [see 0020];

a first patient interface unit (PIM/control panel/display) positioned in a first procedure room in which patient imaging is performed [see 0008, 0022] by disclosing display, processing unit and control panel components can be placed in their most desired locations (even in another room) [see 0008-0009] and display can be mounted in several locations in the catheter lab or control room. The control panel can be mounted remotely and outside a sterile field [see 0009];
a second patient interface unit (PIM/control panel/display) in communication with the intravascular imaging system, the second patient interface unit positioned in a second procedure room in which patient imaging is performed [see 0008-0009, 0022] by disclosing display, processing unit and control panel components can be placed in their most desired locations (even in another room) [see 0008-0009] and display can be mounted in several locations in the catheter lab or control room. The control panel can be mounted remotely and outside a sterile field [see 0009];
wherein the intravascular imaging system and the server are positioned in a room different than the first and second procedure rooms [see 0009, 0033]
In addition, Gille et al disclose a portable version of the system [see 0033] that can be transported into different cat lab (room) [see 0034] and other non-sterile rooms [see 0009, 0043]
In the alternative, it is obvious to one skilled in the art at the time the invention was made and would have motivated to position the intravascular imaging system and the server in a room different than the first and second procedure rooms; so that can be placed in their most desired locations [see 0008, Gille et al].

Regarding claim 69, Gille et al disclose a server (processing unit) in communication with one or more user interface devices (multiple remote monitors) [see abstract, 0021-0024, 0026-0027, 0029].

Regarding claim 70, Gille et al disclose wherein the one or more user interface devices are selected from the group consisting of a monitor (multiple remote monitors) [see 0022 and fig 4] a touch screen [see 0024], a mouse, a keyboard and a joystick [see 0024 and fig 4]

Regarding claim 71, Gille et al et al disclose wherein intravascular imaging system is an ultrasound system [see abstract].

Regarding claim 80, Gille et al disclose a user interface device, wherein the user interface devices comprises a touch screen device in communication with the server [see 0024].
Regarding claim 82, Gille et al disclose processing unit (which behaves and relied on as the server, emphasis added) and additionally it is well known in the art that a server is also inherently included within such processing unit (emphasis added) and the server (processing unit) includes:
a first input (communications cabling supporting remote positioning/operation of the peripheral components) to receive intravascular imaging data [see abstract, 0023-0024, 0026-0027, 0029]; 
a second input (communications cabling supporting remote positioning/operation of the peripheral components; see 0023-0024, 0026-0027, 0029) to receive intravascular data (flow, pressure) [see 0039];
a third input (communications cabling supporting remote positioning/operation of the peripheral components) to receive patient data (from patient interface module (PIM) 114) [see abstract, 0021, 0023-0024, 0026-0027, 0029];

one or more processors to execute instructions with regard to the intravascular imaging data, intravascular data and patient data [see abstract, 0020, 0032] by disclosing data is moved from the processing unit 100 to a shared image data server running on the archive station 116 [see 0032] and the processing unit adapted to coordinate operation of the patient interface module (PIM), the control panel, and the monitor and generate images from image data provides by the PIM [see abstract];
a first patient interface unit (PIM/control panel/display) positioned in a first procedure room in which patient imaging is performed [see 0008, 0022] by disclosing display, processing unit and control panel components can be placed in their most desired locations (even in another room) [see 0008-0009] and display can be mounted in several locations in the catheter lab or control room. The control panel can be mounted remotely and outside a sterile field [see 0009];
Gille et al disclose PIM 114 (patient interface unit dock as an interface) to which appropriate IVUS catheters (imaging engine) are communicatively coupled for an imaging session. The PIM 114 can be any of a wide variety of interface modules that interface imaging catheters to a processing unit such as processing unit 100 (server within 116) [see 0021, 0028, 0046 and fig 1, claim 1].  Gille et al disclose multiple control panels and remote monitors are not limited to two, and can indeed exceed two. Support of multiple active controllers (e.g., control panel 110) allows two or more users to send control signals governing the operation of the system to the processing unit 100 without locking out any of the simultaneous users. Such operating mode supports remote assistance for a user operating the local control panel 110 [see 0022].  Therefore, multiple PIU docks are inherently disclosed to support the multiple monitors (emphasis added).

wherein the intravascular imaging system and the server are positioned in a room different than the first and second procedure rooms [see 0009, 0033]
In addition, Gille et al disclose a portable version of the system [see 0033] that can be transported into different cat lab (room) [see 0034] and other non-sterile rooms [see 0009, 0043]
In the alternative, it is obvious to one skilled in the art at the time the invention was made and would have motivated to position the intravascular imaging system and the server in a room different than the first and second procedure rooms; so that can be placed in their most desired locations [see 0008, Gille et al].

Claims 62, 64, 67 are rejected under pre-AI A 35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Huennekens et al (Pub. No.: US 2006/0241465)
Regarding claim 62, Gille et al don't disclose wherein the patient data is angiography data.
Nonetheless, Huennekens et al disclose angiography data [see abstract, 0002, 0042, 0045].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Huennekens et al by using angiography data; to provide maxima I contrast flow, better vessel filling [see 0045, Huennekens et al].

Regarding claim 64, Gille et al disclose wherein the intravascular data is pressure data [see 0039] 

Regarding claim 67, Gille et al don't disclose co-register intravascular imaging data from the intravascular imaging system with the pressure data, the angiography data or both.
Nonetheless, Huennekens et al disclose co-register intravascular imaging data from the intravascular imaging system (IVUS image) with the pressure data (FFR), the angiography data (angiogram image) or both [see 0070].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Huennekens et al by co-registering intravascular imaging data from the intravascular imaging system (IVUS image) with the pressure data (FFR), the angiography data (angiogram image) or both; because effective diagnosis relies upon the ability to visualize a current location of the diagnostic probe within a vasculature while simultaneously observing functional flow metrics indicative of cardiovascular disease. Co-registration of hemodynamic and radiological images facilitates precise treatment of diseased vessels [see 0040, Huennekens et al] and the physician immediately and more accurately may identify areas of risk in the vessel.

Claims 63, 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Alpert et al (Pub. No.: US 2003/0216621).
Regarding claim 63, Gille et al don't disclose wherein the intravascular data is aortic pressure data.
Nonetheless, Alpert et al disclose aortic pressure data [see 0062] by disclosing guide wire pressure sensor reading with an aortic pressure [see 0062].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Alpert et al by using aortic pressure data; to determine various calculated/displayed output para meter values, including FFR [see 0062, Alpert et al].

Regarding claim 81, Gille et al don't disclose display information to a user selected from the group consisting the intravascular data, pressure data, and blood pressure related parameters, fractional flow reserve values, optical coherence tomography generated images, selectable aortic pressure interface units, and pressure sensing interface units.
Nonetheless, Alpert et al disclose display information to a user selected from the group consisting the intravascular data, pressure data, and blood pressure related parameters, fractional flow reserve (FFR) values, selectable aortic pressure interface units, and pressure sensing interface units [see 0046, 0050, 0062, 0086].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Alpert et al by displaying information to a user selected from the group consisting the intravascular data, pressure data, and blood pressure related parameters, fractional flow reserve values, optical coherence tomography generated images, selectable aortic pressure interface units, and pressure sensing interface units; because this technology is simple and user friendly.

Claims 65-66 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Huennekens et al (Pub. No.: US 2006/0241465) and further in view of Ferren et al (Pub. No.: US 2010/0036209)
Regarding claims 65-66, Gille et al don’t disclose receive angiography data from a hub and pressure data from the hub.
Nonetheless, Ferren et al disclose system 7800 comprising one or more modules 7820, 7825 in communication with a hub 7830 having access to one or more networks 7890 to receive image data [see 0224].  Ferren et al disclose local module 2510 may include one or more blood pressure sensors 2513, 
In addition, Huennekens et al disclose angiography data [see abstract, 0002, 0042, 0045].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al, Ferren et al and Huennekens et al by using angiography data; to provide maxima I contrast flow, better vessel filling [see 0045, Huennekens et al].

Claim 68 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Kanz et al (Pub. No.: US 2008/0269572)
Regarding claim 68, Gille et al don't disclose a digitizer, wherein the digitizer is in communication with the intravascular imaging system.
Nonetheless, Kanz et al disclose a digital signal processor (DSP) that samples data provided by the communicatively coupled input sensors and processes the sampled data to render digital data in a format expected by higher level components of the host system 100 [see 0033].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Kanz et al by using a digitizer, wherein the digitizer is in communication with the intravascular imaging system; to render digital data in a format expected by higher level components of the host system 100 [see 0033, Kanz et al].

Claim 72 is rejected under pre-AI A35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of O'Donnell et al (US Pat: 5,453, 575).
Regarding claim 72, Gille et al don't disclose an ultrasound switch, the ultrasound switch in communication with the ultrasound system.

Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and O'Donnell et al by using an ultrasound switch in communication with the ultrasound system; to provide proper control signals to the ultrasound system.

Claim 73 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Ajgaonkar et al (Pub. No.:  US 2007/0278389).
Regarding claim 73, Gille et al don't disclose an interferometer, the interferometer comprising a reference arm and a sample arm, wherein the reference arm comprise a first optical fiber segment, wherein the sample arm comprises a second optical fiber segment, wherein the imaging engine directs light received in the reference arm through the variable path length mirror to match distance traveled by the light received in the sample arm. 
Nonetheless, Ajgaonkar et al disclose an interferometer comprising a reference arm and a sample arm, wherein the reference arm comprise a first optical fiber segment, wherein the sample arm comprises a second optical fiber segment [see 0038] wherein the imaging engine directs light received in the reference arm through the variable path length mirror to match distance traveled by the light received in the sample arm [see 0038, 0051 and figs 5, 7].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Ajgaonkar et al by using an interferometer, the interferometer comprising a reference arm and a sample arm, wherein the reference arm comprise a first optical fiber segment, wherein the sample arm comprises a second optical fiber segment, wherein the imaging engine directs light received in the reference arm through the variable path length mirror to match distance traveled by the light received in the sample arm; in order to improve the scanning depth.

Claim 74 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Strults et al (US Pat: 4, 987,492).
Regarding claim 74, Gille et al don't disclose a video switch and a plurality of monitors, the video switch in electrical communication with the server and the plurality of monitors.
Nonetheless, Strults et al disclose a video switch and a plurality of monitors, the video switch in electrical communication with the server and the plurality of monitors [see abstract, fig 3].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Strults et al by using a video switch and a plurality of monitors, the video switch in electrical communication with the server and the plurality of monitors; so it makes and breaks connections between communication devices.

Claim 75 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Kanz et al (Pub. No.: US 2008/0269572) as applied to claim 68 above and further in view of Kemp et al (Pub. No.: US 2009/0046295).
Regarding claim 75, Gille et al, Kanz et al don't disclose a clock generator, wherein the digitizer comprises two channels, wherein at least one channel of the two channels is configured to acquire data according to a variable frequency external clock from the clock generator.
Nonetheless, Kemp et al disclose a clock generator, wherein the digitizer comprises two channels, wherein at least one channel of the two channels is configured to acquire data according to a variable frequency externa I clock from the clock generator [see 0029, 0039 and figs 1-2, 5].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al, Kanz et al and Kemp et al by using a clock generator, wherein the digitizer comprises two channels, wherein at least one channel of the two channels is .

Claim 77 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gille et al (Pub. No.: US 2007/0232933) in view of Wilder (Pub. No.: US 2009/0281430).
Regarding claim 77, Gille et al don't disclose a receiver and a switch, and wherein the ultrasound system is configured to perform one or more of the following:
generate ultrasound pulses, using a transducer; receive ultrasound signals returned from a sample using the receiver; and transition between transmit mode and receive mode using the switch.
Nonetheless, Wilder discloses generating ultrasound pulses, using a transducer; receiving ultrasound signals returned from a sample using the receiver; and switching between transmit mode and receive mode using the switch [see 0038-0039].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Gille et al and Wilder by receiving ultrasound signals returned from a sample using the receiver; and switching between transmit mode and receive mode using the switch; making an echo signal available to the receiving portion 213 [see 0038, Wilder].

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.

Applicant argues nowhere does Gille teach coupling a single imaging system (or engine) to multiple PIU docks. Furthermore, Gille does not contemplate reducing cost or any other reasons for coupling a single imaging system to first and second PIU docks as claimed, presumably because Gille 
The examiner disagrees because Gille et al disclose the external interface of the processing unit 100 and embedded control logic support multiple, simultaneously active (i.e., sending asynchronously processed control instructions to the processing unit 100) control panels (e.g., control panel 110) and multiple remote monitors (e.g., monitor 112). The multiple control panels and remote monitors are not limited to two, and can indeed exceed two. Support of multiple active controllers (e.g., control panel 110) allows two or more users to send control signals governing the operation of the system to the processing unit 100 without locking out any of the simultaneous users. Such operating mode supports remote assistance for a user operating the local control panel 110 [see 0022].
Therefore, multiple PIU docks are inherently disclosed to support the multiple monitors (emphasis added).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL F BRUTUS/Primary Examiner, Art Unit 3793